DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,678,750 issued to DiNoia et al. (“DiNoia”).

As for claim 1, DiNoia discloses a measuring arrangement (60’ in Fig. 7), comprising
a first magnetic switch (S1) having a first contact (39) and a second contact (40);
a second magnetic switch (S7) having a first contact (52) and a second contact (51);
a first evaluation terminal (B) connected to the first contact (39, 52) of each of the first magnetic switch (S1) and the second magnetic switch (S7);
a first resistor (R1) arranged between the second contact (40) of the first magnetic switch (S1) and the second contact (51) of the second magnetic switch (S7);
a second evaluation terminal (C) connected to the second contact (40) of the first magnetic switch (S1); and
a third evaluation terminal (A) connected to the second contact (51) of the second magnetic switch (S7), a first resistance value (RBC) between the first evaluation terminal (B) and the second evaluation terminal (C) and a second resistance value (RBA) between the first evaluation terminal (B) and the third evaluation terminal (C) both vary as a fluid level around the measuring arrangement varies and (the resistance values vary because the switches open or close depending on the fluid level) the first magnetic switch (S1) or the second magnetic switch (S7) is switched on as a counterpart (5) having a magnetic field (col. 6, lines 30-32) moves along the first magnetic switch and the second magnetic switch [e.g. If counterpart/float 5 is positioned such that switch S1 is switched on/closed (and the other switches are off/open), then a resistance value of RBC = 0 exists between terminals B and C and a resistance value of RBA = R1+R2+R3+R4+R5+R6 exists between terminals B and A.  If counterpart/float 5 is positioned such that switch S7 is switched on/closed (and the other switches are off/open), then a resistance value of RBC = R1+R2+R3+R4+R5+R6 exists between terminals B and C and a resistance value of RBA = 0 exists between terminals B and A. Thus, the first resistance value RBC and the second resistance value RBA change when the counterpart/float 5 moves and triggers the first and second magnetic switches].
	
As for claim 2, DiNoia discloses a plurality of further resistors (R2-R6) arranged between the second contact (40) of the first magnetic switch (S1) and the second contact (51) of the second magnetic switch (S7).

As for claim 3, DiNoia discloses a plurality of further magnetic switches (S2-S6) each having a first contact and a second contact (see Fig. 7).

As for claim 4, DiNoia discloses that the second contact of each of the further magnetic switches is arranged between a pair of resistors of the first resistor and the plurality of further resistors (see Fig. 7).

As for claim 5, DiNoia discloses that the first contact of each of the further magnetic switches is connected to the first evaluation terminal (see Fig. 7).

As for claim 6, DiNoia discloses that the first resistor and each of the plurality of further resistors are identical (DiNoia: for the case where the tank is a right circular cylinder).

As for claim 7, DiNoia discloses that the first magnetic switch, the second magnetic switch, and each of the plurality of further magnetic switches are arranged in series (see Fig. 7).

As for claim 10, DiNoia discloses a measuring system, comprising:
a measuring arrangement (60’ in Fig. 7) including a first magnetic switch (S1) having a first contact (39) and a second contact (40), a second magnetic switch (S7) having a first contact (52) and a second contact (51), a first evaluation terminal (B) connected to the first contact (39, 52) of each of the first magnetic switch (S1) and the second magnetic switch (S7), a first resistor (R1) arranged between the second contact (40) of the first magnetic switch (S1) and the second contact (51) of the second magnetic switch (S7), a second evaluation terminal (C) connected to the second contact (40) of the first magnetic switch (S1), and a third evaluation terminal (A) connected to the second contact (51) of the second magnetic switch (S7); and
a counterpart (5) having a magnetic field (col. 6, lines 30-32), at least one of the first magnetic switch (S1) and the second magnetic switch (S7) can be switched on during movement of the counterpart along the measuring arrangement (col. 6, lines 68-72), a first resistance value (RBC) capable of being measured between the first evaluation terminal (B) and the second evaluation terminal (C) and a second resistance value (RBA) capable of being measured between the first evaluation terminal (B) and the third evaluation terminal (C) both vary as a fluid level around the measuring arrangement varies (the resistance values vary because the switches open or close depending on the fluid level) and as the counterpart moves along the measuring arrangement    [e.g. If counterpart/float 5 is positioned such that switch S1 is switched on/closed (and the other switches are off/open), then a resistance value of RBC = 0 exists between terminals B and C and a resistance value of RBA = R1+R2+R3+R4+R5+R6 exists between terminals B and A.  If counterpart/float 5 is positioned such that switch S7 is switched on/closed (and the other switches are off/open), then a resistance value of RBC = R1+R2+R3+R4+R5+R6 exists between terminals B and C and a resistance value of RBA = 0 exists between terminals B and A. Thus, the first resistance value RBC and the second resistance value RBA change when the counterpart/float 5 moves and triggers the first and second magnetic switches].

As for claim 14, DiNoia discloses that a specific weight of the counterpart is less than a specific weight of a fluid to be measured (having the fluid level col. 6, lines 30-32).

As for claim 15, DiNoia discloses a housing (Fig. 1) having a first sub-housing (2) and a second sub-housing (10).

As for claim 16, DiNoia discloses that the measuring arrangement is disposed within the first sub-housing (see Fig. 1) and the first sub-housing is fluid-tight about the measuring arrangement (col. 5, lines 47-49).

As for claim 17, DiNoia discloses that the counterpart (5) is arranged within the second sub-housing (see Fig. 1) and is movable along the measuring arrangement (col. 7, lines 66-71).

As for claim 18, DiNoia discloses that the second sub-housing (10) has an opening (11) allowing fluid to enter the second sub-housing while preventing removal of the counterpart from the second sub-housing.

As for claim 19, DiNoia discloses a housing (2), the measuring arrangement is arranged within the housing and the counterpart at least partially surrounds the housing (see Fig. 5), the housing is fluid-tight around the measuring arrangement (col. 5, lines 40-42 and 59-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,678,750 issued to DiNoia et al. (“DiNoia”) in view of U.S. Patent 7,513,393 issued to Kotyk et al. (“Kotyk”).

As for claim 6, Although DiNoia discloses that the resistances of the resistors vary in proportion to the cross-sectional area of the tank at the location of each resistor (col. 8, lines 54-60), DiNoia does not explicitly disclose that the first resistor and each of the plurality of further resistors are identical because DiNoia does not explicitly discloses that the tank is a right circular cylinder having a uniform cross-sectional area along the height of the tank.  Instead, DiNoia discloses a tank of arbitrary or unknown shape for holding a liquid whose level is to be measured (Abstract and col. 8, lines 54-60).
However, Kotyk discloses a tank (3) is a right circular cylinder having a uniform cross-sectional area along the height of the tank (see Figs. 1-4 and col. 3, lines 13-14).  Kotyk discloses that the tank is for holding a liquid whose level is to be measured (col. 2, line 66 - col. 3, line 3).
Because DiNoia and Kotyk both disclose tanks for holding a liquid whose level is to be measured, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the tank of Kotyk for the tank of DiNoia to achieve the predictable result of holding a liquid whose level is to be measured.
	DiNoia as modified by Kotyk discloses that the first resistor and each of the plurality of further resistors are identical (DiNoia: col. 8, lines 54-60 and Kotyk: col. 3, lines 13-14.  Since the resistances of the resistors vary in proportion to the cross-sectional area of the tank at the location of each resistor, and the tank is a right circular cylinder having a uniform cross-sectional area along the height of the tank, the resistors have identical values.).

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,678,750 issued to DiNoia et al. (“DiNoia”) in view of U.S. Patent 4,976,146 issued to Senghaas et al. (“Senghaas”).

As for claim 8, DiNoia discloses all the limitations of the claimed invention
except that the first magnetic switch, the second magnetic switch, and each of the plurality of further magnetic switches are arranged equidistantly.
However, Senghaas discloses a first magnetic switch, a second magnetic switch, and a plurality of further magnetic switches that are arranged equidistantly (col. 3, lines 49-56).  Senghaas discloses that the arrangement of magnetic switches is optimized to achieve a desired resolution (col. 3, lines 13-16).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the arrangement of the magnetic switches of DiNoia to be equidistant as disclosed by Senghaas in order to reduce “dead" space and to increase the resolution of the liquid level measurement (Senghaas: col. 3, lines 25-28).

As for claim 11, DiNoia discloses all the limitations of the claimed invention
except that the magnetic field of the counterpart has a spatial extent greater than a first distance between the first magnetic switch and the second magnetic switch.
However, Senghaas discloses that a magnetic field of a counterpart has a spatial extent greater than a first distance between a first magnetic switch and a second magnetic switch (col. 3, lines 34-37).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the magnetic field of the counterpart of DiNoia to have a spatial extent as disclosed by Senghaas in order to increase the resolution of the liquid level measurement (Senghaas: col. 3, lines 25-28 and 34-40).

As for claims 12 and 13, DiNoia as modified by Senghaas discloses all the limitations of the claimed invention
except that the spatial extent has a magnitude as recited in the claims.
However, Senghaas discloses that the spatial extent of the magnetic field of the counterpart is large enough to activate two magnetic switches at once in order to increase the measurement resolution (Senghaas: col. 3, liens 34-40).  Also, Senghaas  discloses that the magnetic field strength of the magnets (i.e. the counterpart) and the distance of the centerline of the reed switches (i.e. the magnetic switches) and to the center line of the magnets are important quantities relating to the proper operation of the measuring system (Senghaas: col. 3, lines 41-49).  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05(II)(A) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the spatial extent of the magnetic field of the counterpart of DiNoia and Senghaas to be the claimed amount in order to optimize measurement resolution of the measurement system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,678,750 issued to DiNoia et al. (“DiNoia”) in view of U.S. Patent 8,763,455 issued to Chang (“Chang”).

As for claim 9, DiNoia discloses all the limitations of the claimed invention
except that measuring arrangement is arranged on a printed circuit board.
However, Chang discloses a measuring arrangement that is arranged on a printed circuit board (col. 7, line 66 - col. 8, line 3).
DiNoia and Chang disclose the measuring arrangement and the printed circuit board, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the measuring arrangement of DiNoia and the circuit board of Chang by attaching the circuit elements of the measuring arrangement to a printed circuit board as suggested by Chang, and that in combination, the measuring arrangement and the printed circuit board perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the measuring arrangement of DiNoia by arranging it on a printed circuit board as disclosed by Chang in order to achieve the predictable result of providing a measuring arrangement using well-known electronic fabrication technique.

Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
On pages 6-8 of the Remarks, Applicant argues that DiNoia does not disclose that “a first resistance value between the first evaluation terminal and the second evaluation terminal and a second resistance value between the first evaluation terminal and the third evaluation terminal both vary as a fluid level around the measuring arrangement varies and depending on whether the first magnetic switch or the second magnetic switch is switched on as a counterpart having a magnetic field moves along the first magnetic switch and the second magnetic switch.”  The examiner respectfully disagrees.  The examiner notes that the structure of transmitter 60’ of DiNoia is the same structure disclosed in the embodiment of Figure 2 of Applicant’s Drawings.  Since the transmitter 60’ of DiNoia has the same structure, the resistances of transmitter 60’ change the same way as Applicant’s embodiment.  For example, for transmitter 60’ of DiNoia, if switch S1 is switched on/closed (and the other switches are off/open), then a resistance value (RBC) of 0 exists between terminals B and C and a resistance value (RBA) of R1+R2+R3+R4+R5+R6 exists terminals B and A; and if switch S7 is switched on/closed (and the other switches are off/open), then a resistance value (RBC) of R1+R2+R3+R4+R5+R6 exists terminals B and C and a resistance value (RBA) of 0 exists between terminals B and A.  The examiner notes that applicant’s arguments do not address resistances that exist between terminals B and C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853